DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both exhaust duct (see page 3 & claims) and paint spray nozzle.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the term of “scrapper” is believed to be a typo, where the them should be scraper.  Appropriate correction is required.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In regards to claim 1, the phrase of a painting booth in line 2 should recite the painting booth for clarity of the claim.
Claim 4 is objected to because of the following informalities:  the term of “scrapper” is believed to be a typo, where the them should be scraper.  Appropriate correction is required.
In regards to claim 7, the phrase of “an exhaust duct 41” is believed to be the same as exhaust duct 4 recited in claim.  For purposes of compact prosecution, the limitation in claim 7 will be interpreted as the exhaust duct 41.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the phrase of “ upper part of a booth” is indefinite because it is unclear if the feature of booth would  be within the previously recited painting booth or should the later recited booth refer back to the earlier recited painting booth.  For purposes of compact prosecution, the limitation is interpreted as upper part of the painting booth.
In regards to claim 2, the phrase of “one to ten filter plates 2” is unclear if the feature should include the previously recited filter plate 2 in claim 1 or should the one to ten filter be in addition to the previously recited filter plate 2.
In regards to claim 2, the phrase of bottom filter plates 60 is indefinite because it is unclear if the feature of bottom filter plates (plural term) are in addition to the previously recited bottom filter plate 60 (singular term) found in claim 1, or should the later recited bottom filter plates refer back to the earlier recited bottom filter plate in some form.  For purposes of compact prosecution, the limitation is interpreted as bottom filter plate 60.
In regards to claim 6, the phrase of “the rotating filter plate 30” lacks antecedent basis.  For purposes of compact prosecution, claim 6 will depend on claim 4 which recites rotation filter plate 30 and rotating filter plate 30. 
In regards to claim 6, the phrase of “the side part” lacks antecedent basis.  For purposes of compact prosecution, the claim will be interpreted as to collect paint sludge which falls to the bottom and collect the paint sludge in the collector 535.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vohringer (US 4,354,451) in view of Marino (US 4,153,008).
In regards to claim 1, Vohringer teaches a painting/spray booth (5) being capable of reutilizing by withdrawing a sprayed paint in the painting booth which sprays a paint to a surface of a workpiece (25) to be painted and coating the surface with the paint, the painting booth comprising:
an exhaust duct provided at least as a box-37 with an air aspirator (41, exhaust fan) installed in an upper part of the painting booth (fig. 1; col. 4, lines 15-30);
a filter plate comprising a metal screen (36, net) installed on a rear opening (30, front wall) of the painting booth and filter system (34) proximate the rear opening (fig. 1-2; col. 4, lines 1-20, 40-45);
a hopper-33 (collector) collecting unadhered paint (sludge) which falls on a bottom sloping floor (18) and from the filter system (fig. 1; col. 4, lines 1-15); 
a compressed air motor (57, circulation pump) moves the unadhered paint from the hopper-33 and enables the unadhered paint to be moved through a strainer (56) to a powder box (58); and the powder box (58, paint tank) reutilizes the unadhered paint  (fig. 1; col. 5, lines 34-55). 
Vohringer does not explicitly teach a bottom filter plate installed on a bottom of the painting booth.
However, Marino teaches a filter element (24, bottom filter plate) along a bottom of a spray booth (10).  Marino teaches the filter element comprises a filter band/layer (29) on a support band (30) (fig. 1-3; col. 3, lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the filter element along the bottom of the spray booth of Marino onto bottom sloping floor painting booth of Vohringer because Marino teaches it will reduce maintenance requirements and replacement parts for the system (col. 4, lines 34-37).
In regards to claim 2, Vohringer and Marino as discussed, where Vohringer teaches the metal screen extends from the left to the right wall of the booth, and a plurality of filter tubes are provided within the filter system (fig. 1-2).  
Marino teaches the filter element extends along the bottom of the painting booth and to an outside area where filter element is cleaned by removing of deposited overspray (fig. 1-2; col. 3, lines 50-60).  
One of ordinary skill in the art, before the effective filing date of the claimed invention, will recognize including the filter element of Marino onto bottom sloping floor painting booth will provide the filter element which extend through the painting booth and into condition unit (3) proximate to guide funnel (33) of Vohringer (fig. 1; col. 4, lines 1-10), to enable the deposited overspray to be collected within the hopper-33 and where the arrangement will provide overlap between the filter element and one of at least metal screen and plurality of filter tubes.
In regards to claim 4, Vohringer and Marino as discussed, but do not explicitly teach 
 a rotation filter plate 30 is installed in front of the front wall 1 of the booth, which is capable of being circulated in a conveyer scheme in a vertical direction and sprockets 31 are installed on both vertical and horizontal ends of the rotating filter plate 30 to be configured to be circularly rotated, and a scrapper 23 is installed in the rotating filter plate 30 to be configured to scrape paint sludge attached to the surface of the rotating filter plate 30
However,  Marino teaches the filter element (29) is circulated in a conveyor scheme in a vertical direction using sprockets (32) at horizontal and vertical ends of the filter element (fig. 1-3; col. 3, lines 20-35).
Marino teaches a suction nozzle (38, scraper) removes overspray that has been deposited onto the filter element (fig. 1-2; col. 3, line 55-65).  The suction nozzle is equivalent to the claimed scraper as both remove deposited material from the surface.   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the suction nozzle removing overspray from the filter element and the use of sprockets to drive the filter element in a conveyor scheme of Marino onto the filter system of Vohringer because Marino teaches it will reduce maintenance requirements and replacement parts for the system (col. 4, lines 34-37).
Further regards to the filter element in the vertical direction, this represent a duplication and rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art (MPEP 2144.04). 

Allowable Subject Matter
Claims 3, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717